                  17-04378-KMS Dkt 47 Filed 12/07/18 Entered 12/07/18 12:01:49 Page 1 of 1



             __________________________________________________________________
                                                                   SO ORDERED,



                                                                  Judge Katharine M. Samson
                                                                  United States Bankruptcy Judge
                                                                  Date Signed: December 7, 2018

                              The Order of the Court is set forth below. The docket reflects the date entered.
              __________________________________________________________________


0040-2H-EPIDORXX-00360499-290757   UnitedÿStatesÿBankruptcyÿCourt
                                                 FOR THE
                                                     Southern District of Mississippi                              KMS
IN RE:   DARRYL W& PRISCILLAP SMITH                                                             CASE No. 17-04378-NPO
                                                                                                                     XXX
         117 FLORIDADR
         NATCHEZ, MS 39120




   RE:   FCI LENDER SERVICES
         Court Claim No: 


                                                               ORDER

          THIS DAY,this cause having come before the Court on the Trustee's Motion to Allow Late Filed / Amended or
     Supplemental Claims (Dkt.# _________ ) of the above named creditor, it is herebyOrdered that the claim set out in
     said Motion be allowed as recommended bythe Trustee and payable as provided bythe Debtor(s) plan and the Order
     of the Court.
          IT IS FURTHER ORDERED that the Debtor(s) are given 30 days from the entryof this order within which to file a
     written application for modification of this Order, and in the absence of such application, this Order shall become final.

                                                      ##END OF ORDER##




     SUBMITTED BY:

     /s/ James L. Henley, Jr.
     James L. Henley, Jr.
     CHAPTER 13 TRUSTEE
